Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.282 Filed 03/31/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 TINA MARIE CARROLL,                                  Case No. 20-10879

           Plaintiff,                                 Stephanie Dawkins Davis
 v.                                                   United States District Judge

 MITCHELL LAMOUR, et al.,                             R. Steven Whalen
                                                      United States Magistrate Judge
           Defendants.

 ___________________________ /

                    OPINION AND ORDER ACCEPTING IN
                     PART AND ADOPTING REPORT AND
                     RECOMMENDATION (ECF NO. 18) AS
              MODIFIED, AND GRANTING IN PART AND DENYING
            IN PART DEFENDANTS’ MOTION TO DISMISS (ECF No. 7)


      I.      INTRODUCTION AND FACTUAL BACKGROUND

           Before the court are Defendants Officer Mitchell Lamour, Officer J. Flora,

and Police Chief Charles F. McCormick’s Objections (ECF No. 19) to the first

Report and Recommendation (“R&R”) issued by Magistrate Judge R. Steven

Whalen (ECF No. 18). On March 10, 2020, Plaintiff, Tina Marie Carroll, filed a

complaint in state court. (ECF No. 1). She is proceeding pro se. On April 7,

2020, Defendants removed to this court. (Id.) The court referred all pretrial

matters to Magistrate Judge Whalen. Defendants then filed a motion to dismiss




                                             1
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.283 Filed 03/31/21 Page 2 of 12




(ECF No. 7). 1 Carroll filed a response (ECF No. 16), and Defendants filed a reply

(ECF No. 17).

       Judge Whalen issued an R&R on November 6, 2020, recommending that the

court grant in part and deny in part Defendants’ motion. (ECF No. 18).

Recognizing that Carroll is proceeding pro se and liberally construing her

complaint, Magistrate Judge Whalen notes that her complaint raises several claims

under 42 U.S.C. § 1983: “(1) Fourth Amendment claim of excessive force; (2)

Fourth Amendment claim of police failure to protect; (3) Fourth Amendment claim

of unlawful search regarding drug test; (4) Municipal liability claim against the

City of Monroe on the excessive force claim; (5) Fourteenth Amendment claim of

Equal Protection.” (Id. at PageID.213). He also found that it raised “Michigan law

claims of (6) false arrest and (7) assault and battery.” (Id.) The R&R recommends

dismissing all of Carroll’s claims except for excessive force, failure to protect, and

assault and battery because Carroll abandoned her other claims by only discussing

her excessive force claim in her brief. However, as to the remaining claims, he

recommends denying the motion to dismiss.

       For the reasons set forth below, the undersigned SUSTAINS Defendants’

Objection 1 and OVERRULES Objection 2. Because Objection 1 disposes of the


       1
       Several other Defendants have filed a separate motion for judgment on the pleadings.
(ECF No. 14). That motion is the subject of another R&R that is not at issue here. (ECF No.
20).

                                              2
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.284 Filed 03/31/21 Page 3 of 12




claims addressed in Defendants’ remaining objections, the court does not address

Objections 3 and 4. Hence, the court ACCEPTS and ADOPTS the Report and

Recommendation as modified by this order and GRANTS IN PART AND

DENIES IN PART Defendants’ Motion to Dismiss.

   II.      LEGAL STANDARD

         A party may object to a magistrate judge’s report and recommendation on

dispositive motions, and a district judge must resolve proper objections under a de

novo standard of review. 28 U.S.C. § 636(b)(1)(B)-(C); Fed. R. Civ. P. 72(b)(1)-

(3). This court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “For an

objection to be proper, Eastern District of Michigan Local Rule 72.1(d)(1) requires

parties to ‘specify the part of the order, proposed findings, recommendations, or

report to which [the party] objects’ and to ‘state the basis for the objection.’”

Pearce v. Chrysler Group LLC Pension Plan, 893 F.3d 339, 346 (6th Cir. 2018).

Objections that dispute the general correctness of the report and recommendation

are improper. Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

         Moreover, objections must be clear so that the district court can “discern

those issues that are dispositive and contentious.” Id. (citing Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)); See also Thomas v.

Arn, 474 U.S. 140, 147 (1985) (explaining that objections must go to “factual and


                                            3
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.285 Filed 03/31/21 Page 4 of 12




legal” issues “at the heart of the parties’ dispute”). In sum, the objections must be

clear and specific enough that the court can squarely address them on the merits.

See Pearce, 893 F.3d at 346. And, when objections are “merely perfunctory

responses . . . rehashing . . . the same arguments set forth in the original petition,

reviewing courts should review [a Report and Recommendation] for clear error.”

Ramirez v. United States, 898 F.Supp.2d 659, 663 (S.D.N.Y. 2012); See also

Funderburg v. Comm’r of Soc. Sec., 2016 WL 1104466, at *1 (E.D. Mich. Mar.

22, 2016) (Hood, J.) (noting that the plaintiff’s objections merely restated his

summary judgment arguments, “an approach that is not appropriate or sufficient.”).

   III.   DISCUSSION

      On November 17, 2020, Defendants filed timely objections to the R&R.

(ECF No. 19). They raise four objections. First, Defendants argue that Carroll’s

Fourth Amendment claim of failure to protect and her state claim of assault and

battery should be dismissed because she failed to address those claims in her

response and, thus, they are abandoned. (Id. at PageID.220–21). Second,

Defendants argue that Carroll has failed to allege a plausible claim for excessive

force because her allegations are mere legal conclusions. (Id. at PageID.221–26).

Third, Defendants argue that even if the court were to find that Carroll did not

abandon her claims of failure to protect and assault and battery, they fail for the

same reason her excessive force claim fails. (Id. at PageID.226). Fourth,


                                            4
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.286 Filed 03/31/21 Page 5 of 12




Defendants argue that Carroll’s failure to protect claim fails because she has not

provided any factual support for it. (Id. at PageID.226–29).

           A. Objection One

        Defendants’ first objection argues that the R&R erred by failing to dismiss

all of Carroll’s claims—except for excessive force. (ECF No. 19, PageID.220–21).

They underscore that the R&R agreed that Carroll addressed only her excessive

force claim, yet it retained her failure to protect and assault and battery claims.

(Id.)

        As the R&R correctly noted, “[c]laims left to stand undefended against a

motion to dismiss are deemed abandoned.” Bazinski v. JPMorgan Chase Bank,

N.A., No. 13-14337, 2014 WL 1405253, at *2 (E.D. Mich. Apr. 11, 2014); (ECF

No. 18, PageID.214–15). Carroll responded to Defendants’ motion to dismiss with

the following: “Defendants are not entitled to dismissal and Plaintiff denies failing

to comply with pleading requirements and Plaintiff clearly alleges use of excessive

force.” (ECF No. 16, PageID.204). Plaintiff does not mention any other claim.

Hence, because she addressed only her excessive force claim, the undersigned

agrees with Defendants that she has abandoned all of her other claims. Therefore,

Objection 1 is SUSTAINED.




                                           5
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.287 Filed 03/31/21 Page 6 of 12




          B. Objection Two

      Defendants’ second objection argues that the R&R erred by finding that

Carroll sufficiently alleged a Fourth Amendment excessive force claim. (ECF No.

19, PageID.221–26). According to Defendants, Carroll merely alleged that

Defendants “did assault, beat, batter and wound” her and that their actions were

“wanton and willful,” which are legal conclusions insufficient to survive a motion

to dismiss. (Id. at PageID.222). The court disagrees.

      To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must first

comply with Rule 8(a)(2), which requires “‘a short and plain statement of the claim

showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 545 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)). A plaintiff is also obliged “to provide the grounds of his

entitlement to relief,” which “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Ass’n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Twombly, 550 U.S. at 555 (citations and internal quotation marks

omitted)).

      In Iqbal, the Supreme Court explained that a civil complaint survives a

motion to dismiss only if it “contain[s] sufficient factual matter, accepted as true,


                                           6
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.288 Filed 03/31/21 Page 7 of 12




to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 677 (2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. And, while a complaint

need not contain “detailed” factual allegations, its “[f]actual allegations must be

enough to raise a right to relief above the speculative level on the assumption that

all the allegations in the complaint are true.” Twombly, 550 U.S. at 555 (citation

and internal quotation marks omitted)); See also League of United Latin Am.

Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (the factual allegations in a

complaint need not be detailed but they “must do more than create speculation or

suspicion of a legally cognizable cause of action; they must show entitlement to

relief.”). In a § 1983 action, as the Sixth Circuit has underscored, claims “cannot

be founded upon conclusory, vague or general allegations, but must instead, allege

facts that show the existence of the asserted constitutional rights violation recited

in the complaint and what each defendant did to violate the asserted right.”

Terrance v. Northville Regional Psychiatric Hosp., 286 F.3d 834, 842 (6th Cir.

2002).

      Furthermore, a complaint filed by a pro se plaintiff must be “liberally

construed” and “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted). Thus,


                                            7
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.289 Filed 03/31/21 Page 8 of 12




when applying Twombly, except as to a claim of fraud, the Court must still read

plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519

(1972), and accept plaintiff’s allegations as true, unless they are clearly irrational

or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992); Erickson, 551

U.S. at 93–94 (The Court of Appeals improperly departed “from the liberal

pleading standards set forth by Rule 8(a)(2)” and failed to “liberally construe” the

pro se complaint at issue.).

      “[C]laims that law enforcement officers have used excessive force—deadly

or not—in the course of an arrest, investigatory stop, or other ‘seizure’ of a free

citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’

standard.” Graham v. Connor, 490 U.S. 386, 395 (1989). In determining whether

a constitutional violation based on excessive force has occurred, the Sixth Circuit

applies “the objective-reasonableness standard, which depends on the facts and

circumstances of each case viewed from the perspective of a reasonable officer on

the scene and not with 20/20 hindsight.” Fox v. DeSoto, 489 F.3d 227, 236 (6th

Cir. 2007) (citing Graham, 490 U.S. at 395–96). “The calculus of reasonableness

must embody allowance for the fact that police officers are often forced to make

split-second judgment—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.”

Graham, 490 U.S. at 396–97. “Relevant considerations include ‘the severity of the


                                           8
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.290 Filed 03/31/21 Page 9 of 12




crime at issue, whether the suspect poses an immediate threat to the safety of the

officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight.’” Fox, 489 F.3d at 236 (quoting Graham, 490 U.S. at 396).

      Here, Carroll has alleged enough facts to support a plausible excessive force

claim. She has alleged that the officers arrested her without a search warrant or an

arrest warrant and that during the arrest, they “willfully, wantonly, maliciously,”

and recklessly did “assault, beat, batter, and wound” her. (ECF No. 1, PageID.10,

¶¶ 22, 27). And she alleges that, as a result of the officers’ actions, she

experienced “pain, suffering, indignation, aggravation, outrage, humiliation,

mental anguish, legal expenses, medical expenses, embarrassment, fear and loss of

cherished constitutional rights,” and that “surgery is required at this present time.”

(Id. at ¶¶ 25, 26). She further asserts that the alleged events took place while she

was lawfully present at her own home. (Id. at PageID.8, ¶¶ 7, 8). While these

facts are not the most detailed, accepting them as true, they are sufficient at this

stage—particularly here where Carroll is proceeding pro se. See, e.g., Byrd v.

Phoenix Police Dep’t, 885 F.3d 639, 642–43 (9th Cir. 2018) (explaining that the

pro se plaintiff’s allegation that the officers “beat the crap out of” him was “a

colloquial, shorthand phrase [that] makes plain that Byrd is alleging that the

officers’ use of force was unreasonably excessive; this conclusion is reinforced by

his allegations about the resulting injuries”).


                                           9
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.291 Filed 03/31/21 Page 10 of 12




       Defendants rely on Andrews v. Flaiz, in which the district court dismissed a

 claim for excessive force. No. 1:14 CV 623, 2014 WL 4925044, at *10–11 (N.D.

 Ohio Sept. 30, 2014). In that case, the pro se plaintiff alleged that he “was stopped

 in [an] alley on Court Street, in Chardon, Ohio, dragged from Plaintiff’s vehicle by

 [officers] who used unreasonable excessive force, physically assaulted [and]

 threatened him.” Id. at *11. The court dismissed the claim because his claim was

 “stated solely as a legal conclusion without any factual allegations to suggest why

 the arrest was ‘unreasonable’, or why the force applied was ‘excessive’ or even

 what actions the Officers took to ‘assault’ [the plaintiff].” Id. However, unlike the

 plaintiffs in Andrews, Carroll alleges more than legal conclusions; she alleges that

 the officers beat, battered, and wounded her during her arrest. She also alleges that

 she was harmed as a result of these actions and now requires surgery. While a

 close call, Carroll’s allegations are more detailed as to how she was harmed and

 what harm she suffered, making her claim more plausible than the plaintiff’s

 allegations in Andrews. As a result, the court finds Andrews unpersuasive.

       Defendants also cite to Norris v. Aryers, No. 3:14-CV-302-PLR-HBG, 2016

 WL 706238 (E.D. Tenn. Feb. 22, 2016). In Norris, the pro se plaintiff “merely

 state[d] that he was ‘at the jail’ when Defendant caused him injury through

 excessive force.” Id. at *4. The plaintiff had a “one-sentence allegation that

 Defendant ‘use[d] his position of authority to cause and inflict bodily harm and use


                                          10
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.292 Filed 03/31/21 Page 11 of 12




 of excessive force causing injury.’” Id. As a result, the court characterized the

 plaintiff’s claim against the defendant “as a mere ‘the-defendant-unlawfully-

 harmed-me-accusation’ that fails to meet the facial plausibility standard.” Id. But

 here, Carroll has alleged more facts than a one sentence allegation of unlawful

 harm. Instead, she describes how she was harmed, what harmed she suffered, and

 where it took place. The court finds, therefore, Norris to be inapplicable here.

       For these reasons, the court OVERRULES Objection 2.

           C. Objections Three and Four

       Because the court has sustained Defendants’ first objection, which results in

 the dismissal of Carroll’s claims for failure to protect and assault and battery, the

 court need not address the third and fourth objections.

    IV.    CONCLUSION

       For the reasons discussed herein, Defendants’ Objection 1 to the November

 6, 2020 Report and Recommendation is SUSTAINED and Objection 2 is

 OVERRULED. As a result, the court ACCEPTS AND ADOPTS IN PART the

 R&R. Specifically, the court does not accept the portion of the R&R

 recommending that the failure to protect claim be retained. The court does accept

 the remainder of the R&R. As such, all of Carroll’s claims except for her

 excessive force claim are DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.


                                           11
Case 4:20-cv-10879-SDD-RSW ECF No. 22, PageID.293 Filed 03/31/21 Page 12 of 12




 Date: March 31, 2021                  s/Stephanie Dawkins Davis
                                       Stephanie Dawkins Davis
                                       United States District Judge




                                      12
